Citation Nr: 1823747	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.   14-32 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for residuals of fracture, right fifth finger, with degenerative disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1980 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  Prior to July 15, 2015, the Veteran's right fifth finger disability was manifested by degenerative joint disease and complaints of pain and limitation of motion; the limitation of finger function is not equivalent to amputation.

3.  From July 15, 2015, the Veteran's right fifth finger disability has been manifested by degenerative joint disease with complaints of pain and limitation of motion; it was productive of ankylosis; the limitation of finger function is not equivalent to amputation; and it was not amputated.  The Veteran's right hand has a gap of more than two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but not greater, for arthritis of the right fifth finger disability prior to July 15, 2015 have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003 (2017).

2.  The criteria for a disability rating of 20 percent, but not greater, for a right fifth finger disability from to July 15, 2015 have been met or approximated.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5227, 5228, 5230 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381(Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Increased Ratings 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

With any form of arthritis, painful motion is an important factor.  38 C.F.R. § 4.59 (2017).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the applicability of 38 C.F.R. § 4.59 is not limited to arthritis claims). 

The Court has emphasized that when assigning a disability rating it is necessary to consider limitation of a joint's functional ability due to flare-ups, fatigability, incoordination, and pain on movement, or when it is used repeatedly over a period of time functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07(1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  In Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45 ).  Joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  

The Veteran's right fifth finger disability is assigned a noncompensable rating under DCs 5010-5230.  This hyphenated code reflects that the disability rating is assigned on the basis of residual conditions resulting from the traumatic arthritis.  See 38 C.F.R. § 4.27. 

As directed by DC 5010, arthritis, due to trauma, substantiated by X-ray findings, is to be rated as arthritis, degenerative.  38 C.F.R. § 4.71a.  In turn, arthritis, degenerative, is rated under DC 5003.  Id.  Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved (DC 5200 etc.).  Id.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Id.  In the absence of limitation of motion, ratings are awarded if there is involvement of 2 or more major joints or 2 or more minor joint groups.  Id. 

Under DC 5230, a noncompensable (0 percent) disability rating is assigned for any limitation of motion of the ring or little finger for both the major and minor finger; no higher disability ratings are available.  38 C.F.R. § 4.71a, DC 5230.  The rating schedule states that, as applicable to the ring finger, the metacarpophalangeal joint (MCP) has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint (PIP) has a range of zero to 100 degrees of flexion and the distal interphalangeal joint (DIP) has a range of motion of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a (2017). 

DC 5227 (Ring or little finger, ankylosis of) under DC 5227, a noncompensable (0 percent) disability rating is assigned for unfavorable or favorable ankylosis of the ring or little finger for both the major and minor finger; no higher disability ratings are available.  38 C.F.R. § 4.71a, DC 5227. 

A note to DC 5227 instructs to the rater to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.  With respect to amputation, under DC 5155, disability ratings are assigned for amputation of the ring finger.  38 C.F.R. § 4.71a, DC 5155.

Limitation of motion of the individual fingers is rated under 38 C.F.R. § 4.71a, DCs 5228, 5229, and 5230.  DC 5228, for limitation of motion of the thumb, provides for a noncompensable evaluation when there is a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent evaluation is warranted when there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A maximum 20 percent application is warranted when there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228(2017). 

Under DC 5229, for limitation of motion of the index or long finger, a noncompensable evaluation is for application when a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the fingers flexed to the extent possible, and; extension is limited by no more than 30 degrees.  The maximum 10 percent evaluation is for application when there is a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, DC 5229 (2017). 

DC 5230 provides for a maximum noncompensable evaluation for limitation of motion of the ring or little finger.  38 C.F.R. § 4.71a, DC 5230 (2017).

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).

Prior to July 15, 2015 

Turning to the evidence, in May 2013 the Veteran was afforded a VA examination.  The Veteran was diagnosed with residuals of fracture, right fifth finger with degenerative disease.  The Veteran reported that he was in constant pain.  He indicated that he had surgery in May of 2011; however, it did not help relieve the pain.  The examiner noted that the Veteran was right hand dominant.  The examiner indicated that the Veteran did not have a decrease in hand strength or hand dexterity.  He denied any flare-ups.  There was no amputation, ankylosis, or deformity of a digit.  There was no decreased strength for pushing, pulling, or twisting.  There was no gap between the thumb pad and the fingers.  There was a 1 inch or more gap in the right little finger.  Painful motion started at the gap of less than 1 inch.  The examiner noted that there was less movement than normal in the Veteran's right little finger.  There was a related surgical scar, which was not painful, unstable, and did not measure greater than 6 square inches. 

As stated above, DC 5003 provides that if arthritis is established in the joints involved, when "the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion."

After reviewing of the evidence, the Board finds that the evidence shows that a 10 percent rating is warranted prior to July 15, 2015.  Indeed, the Veteran's disability does manifest pain and in limitation of motion, and there is x-ray evidence of arthritis, in the Veteran's right little finger.  Arthritis of the right fifth finger has been objectively shown on imaging during the VA examination, in a major joint was involved.  When no other rating affords the Veteran a compensable rating, as in this case, a 10 percent rating is warranted for a disability of a major joint with arthritis and limitation of motion (in this case resulting from pain on motion).
Further, a 20 percent rating may not be assigned under DC 5003, as the evidence does not show an involvement of two or more major joints or two or more minor joints groups, with occasional incapacitating exacerbations.  The evidence does not show a gap measured between the thumb pad and finger is to at least two inches (5.1 cm), which would warrant a 20 percent rating under DC 5228.  The record does not show ankylosis in the right fifth finger, however, a higher rating would still not be warranted as the maximum evaluation for ankylosis of the fifth finger is also noncompensable.  38 C.F.R. § 4.71a, DC5227.  Accordingly, a 10 percent rating is appropriate prior to July 15, 2015.

July 15, 2015 to present 

In July 2015, the Veteran was afforded a VA examination.  The Veteran reported that he was in constant pain and was unable to make a fist.  He reported that he had difficulty trying to type.  He indicated that if he tried to do anything with his right hand he had severe pain in the right fifth finger.  The examiner indicated that the Veteran was right hand dominate.  The examiner indicated that the Veteran had severe pain and decreased movement of the right fifth finger.  The Veteran suffered from pain, weakness, stiffness, swelling, debility, and a fused fifth finger.  The examiner indicated that there were no periods of flare-ups of the condition.  The Veteran was diagnosed with fifth right finger fracture with degenerative disease, dislocation, and fusion.  The examiner indicated that the Veteran could not type with both hands.  He indicated that the Veteran had limited use of his right hand when typing.  There was no limitation of motion or evidence of painful motion for any of fingers or thumbs.  There was a 2 inch gap or more between the thumb pad and the fingers on the right hand.  Pain started at the gap of 1 to 2 inches.  There was a one inch or more gap in the little finger.  Painful motion started at a gap of one inch or more in the little finger.  There was no limitation of extension or evidence of painful motion for the index finger or long finger.  After repetitive use test there was more than two-inch gap between the thumb pad and the fingers post-test.  There was a one-inch gap between in the little finger.  There was a functional loss or functional impairment of the fingers or thumbs.  There was less movement than normal in the little finger.  There was pain on movement in the little finger.  The Veteran had interphalangeal joint ankylosis in extension.  There was a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The examiner indicated that there as not any scars that were painful and/or unstable.

In July 2017, the Veteran testified that his finger was permanently swollen and he was not able to ball his right hand into a fist.  He stated that he felt he was not getting enough circulation in his right hand.  He stated that his fingers stayed cold and numb.  

In October 2017, the Veteran was afforded another VA examination.  The Veteran was diagnosed with mallet injury right distal little finger S/P surgical arthrodesis, injury to distal right ring finger, and S/P surgical arthrodesis.  The Veteran reported that he had constant chronic pain in the DIP joint.  He indicated that his little finger did not bend distally.  The Veteran described the pain in his finger as stabbing and rated the pain at a level of 8/10.  The Veteran indicated that during flare-ups he had limited use of his right little finger and right ring finger.  The examiner indicated that the Veteran was right hand dominant.  The examiner noted that the Veteran reported limited use of the right little and ring finger.  He indicated that he had difficult with typing, in which he had increased pain and swelling.  He reported that he had to stop and rest when typing.  The examiner noted that to have an accurate documentation of reduced hand motion with pain flare-ups was not possible without resort to mere speculation.  He explained that the Veteran reported that he was able to use his right little finger and right ring finger even after increased pain and swelling.  The Veteran reported that he had to stop and rest.  The examiner indicated that active/passive motion were the same as limited by pain/fusion.  The range of motion (ROM) of the fingers was, from zero to 10 degrees on extension for the little finger; from zero to 10 degrees on extension for the MCP joint; from zero to 10 degrees on extension for the PIP joint; and zero to 10 degrees of extension for the DIP joint.  The ROM for max flexion was zero to 40 degrees for the MCP joint, zero to 40 degrees of flexion for the PIP joint; and zero to 10 degrees of flexion for the DIP joint.  There was a 3cm gap between the pad of the thumb and the fingers.  There was no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  The examiner noted that ROM exhibited pain in the finger flexion, finger extension, and opposition with thumb.  The examiner indicated that there was a functional loss in the little finger and ring finger motion, which prevent activities such as typing.  The examiner reported that he was unable to say without mere speculation if pain, weakness, fatigability, or incoordination significantly limited his functional ability.  He explained that the Veteran reported that he used his right little and ring finger with typing and doing this would increase pain and swelling.  The Veteran had 30-degree flexion ankylosis of distal interphalangeal joint right ring finger and 10-degree flexion ankylosis of DIP joint of right little finger.  The examiner indicated that this limited the use of the right hand.  The examiner noted that the Veteran's little finger was swollen and had a shininess to the skin with a slightly reduced sensation.  

After review of the evidence, the Board finds that the  evidence supports that a 20 percent rating is warranted.

As stated above, a note following DC 5227 instructs the rater to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  Here, the evidence shows above that the Veteran's right little finger and thumb interferes with the overall all use of his right hand.  Additionally, the July 2015 and October 2017 demonstrates that there was a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

The Board finds that the Veteran's that the current noncompensable rating under DC 5227, does not sufficiently address the interference with the overall function of the Veteran's right hand, particularly during the course of his daily activities.  In accord with the note following DC 5227, the Board finds that the service-connected right fifth finger disability interferes with the overall function of the Veteran's right hand.  In Stingley v. Shinseki, No. 10-2684, 2012 U.S. App. Vet. Claims (Vet. App. Mar. 6, 2012), the Court found that the Board failed to consider whether the aforementioned note necessitated an additional evaluation for interference with overall function of the hand where the Veteran had difficulty picking up and lifting objects, holding large or heavy objects, and performing daily tasks such as fastening buttons.  
In this case, the Veteran reports that his service-connected right little fifth finger disability causes difficulty with work and his daily activities.  In light of the reasoning of Stingley, the Board finds that the Veteran's impairment results in interference with the overall function of his right hand.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).

After review of the evidence, the Board finds that a 20 percent rating is appropriate from July 15, 2015.  In July 2015, the Veteran reported flare-ups that resulted in limited use and a reduced range of motion.  He was also unable to grip, type, or do his daily activities.  In October 2017, the Veteran reported flare-ups with increased pain, loss of mobility, swollen, and loss of motion.  The Board finds the rest of the evidence consistent with these findings.  Therefore, a 20 percent rating may be assigned under DC 5228, as the evidence show a gap measured between the thumb pad and finger is to at least two inches (5.1 cm).  Further, a 30 percent rating may not be assigned under DC 5223, as the evidence does not show favorable ankylosis in the thumb and any other finger.  A 40 percent rating may not be assigned, as the evidence does not show favorable ankylosis in the index, long, ring, and little finger.  Also, a 50 percent rating may not be assigned as the evidence does not show favorable ankylosis in the thumb and any three fingers.  Accordingly, a 20 percent rating is appropriate from July 15, 2015.

The Board has also considered whether a compensable disability rating is warranted for the Veteran's surgical scar.  However, the record reflects that the scar is not painful or unstable, covers a total area of less than 39 square centimeters, and does not cause any additional impairment.  Accordingly, a separate compensable disability rating is not warranted for the scar.  See 38 C.F.R. § 4.118, DC 7801, 7802, 7805 (2017).

The Board acknowledges that the Veteran is competent to report the observable hand symptoms that he experienced, such as any pain or functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, which the record has failed to show, the Veteran is not competent to provide an opinion on a medical matter, such as the nature and severity of his arthritis of the right fingers.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's right fifth finger condition.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals, and the opinions of the May 2013, July 2017, and October 2017 VA examiners.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Based on the foregoing analysis, a 10 percent disability rating prior to July 15, 2105 is warranted and a 20 percent disability rating thereafter is warranted.


ORDER

Entitlement to a disability rating of 10 percent, but not greater for residuals of fracture, right fifth finger, with degenerative disease prior to July 15, 2015 is granted.

From July 15, 2015, a disability rating of 20 percent, but not greater, for residuals of fracture, right fifth finger, with degenerative disease from to July 15, 2015 is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


